Citation Nr: 1115423	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  09-24 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection disability manifested by short term memory loss, to include as due to an in service head injury.  

2.  Entitlement to service connection for tinnitus, to include as due to an in service head injury.  

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to January 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in September 2008, a statement of the case was issued in June 2009, and a substantive appeal was received in July 2009.   

The Veteran presented testimony at a Board hearing in August 2010.  A transcript of the hearing is associated with the Veteran's claims folder. 

The Board notes that the August 2008 rating decision listed the issues of entitlement to service connection for short term memory loss and entitlement to service connection for tinnitus as separate issues.  The June 2009 statement of the case combined the issues because the Veteran considers both disabilities to be residuals of a head injury.  However, the claims file contains an April 2009 treatment report in which tinnitus is attributed to exposure to excessive noise in service.  The Board separated the issues so as to more thoroughly address each one.    

The issue of entitlement to service connection for hearing loss been raised by the record insofar as the aforementioned April 2009 VA treatment report has attributed hearing loss to excessive noise exposure during service.  However, the issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The issues of entitlement to service connection for tinnitus, for PTSD, and for hypertension  are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a separate disability manifested by short term memory which is causally related to his inservice head injury. 

2.  The Veteran's tinnitus is causally related to his active duty service.


CONCLUSIONS OF LAW

1.  A separate disability manifested by short term memory was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Tinnitus was incurred in the Veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letters dated January 2008 and May 2008.  

The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the Veteran an examination by an audiologist in April 2009, a traumatic brain injury examination in May 2009, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the memory loss and tinnitus issues have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  The Board finds that the memory loss issue and tinnitus issue have been fully developed and are ready for appellate review at this time. 

Service Connection

The issues before the Board involve claims of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Short term memory loss

At the Veteran's August 2010 Board hearing, he testified that he sustained a head injury during service while he was washing dishes in the.  All he remembers is that he was standing there doing his job; and the next thing he remembers is standing up and asking where he was.  He doesn't remember hitting his head or having his head hurt.  He testified that he has had problems ever since the head injury and that there are years of his life that he cannot remember.  

The service treatment records confirm that the Veteran sustained a head injury in March 1981.  According to the treatment records, the Veteran was apparently involved in a "tussle" with a fellow sailor, when he fell and struck the occipital portion of his skull.  There was no loss of consciousness noted; but he presented with a blank stare; and he could not remember the date (day or year).  On examination, his pupils were equal and reactive to light and accommodation.  There was no nystagmus noted.  There was no blood in canals or battle sign.  Neurological checks were intact except that the Veteran's feet shuffled when he walked.  There was an approximately one inch abrasion/contusion to the Veteran's occipital region.  The treatment report indicated that the Veteran was regaining all his thoughts and that he was doing well.  He was diagnosed with a contusion, occipital region of the skull.  

The Veteran's January 1982 separation examination yielded normal findings.  In his January 1982 Report of Medical History, the Veteran stated that believed himself to be in good health.  He checked "yes" when asked if he ever had loss of memory or amnesia; and he handwrote that he lost his memory for about three hours when he hit his head on an angle iron.  He also wrote that his memory "slowly came back."  

The Veteran filed his claim in December 2007 (almost 26 years after service).  The first post service treatment records of any kind are dated January 2007.  There is no competent medical evidence that attributes his memory loss to the  in service head injury.  

The Veteran underwent a traumatic brain injury examination in March 2009.  The examiner reviewed the claims file in conjunction with the examination.  He noted that the Veteran received a general, honorable discharge, as a result of being a "burden to command due to substandard performance or inability to adjust to military service."  The Veteran was administered a battery of neuropsychological tests, including measures of attention, memory, reasoning, sensorimotor, mood, and executive functioning.  The Veteran scored at the upper end of the average range on nonverbal memory testing.  Verbal memory testing revealed a normal learning curve and normal delayed free recall.  Recall immediately after a distraction was impaired.  Additionally, the examiner found that the Veteran remembered more words on long delay free and cued recall than he did on short delay free and cued recall.  The examiner noted that this pattern is more consistent with emotional interference than brain injury.  The examiner also noted that it was significant that he scored better on the more difficult Trail Making Test Part B than he did on the easier Part A.  The examiner noted that this response pattern is indicative of the presence of depression.  The examiner stated that the type of memory impairment that the Veteran described (where specific years of school are missing from memory) is not consistent with an organic memory disorder.  Instead, the examiner stated that this type of memory disorder is more consistent with emotional dysfunction.  Moreover, the Veteran's complaints of memory problems due to a head injury in the Navy are not consistent with his actual work history after he was discharged.  The examiner noted that he worked successfully at several jobs, involving independent functioning and memory ability.  

Overall, the Veteran's cognitive and neuropsychological test scores were average to above-average; and they were contraindicative of any ongoing cerebral dysfunction.  However, the test results did reflect some negative influence from emotional factors, particularly anxiety (probably related to a non-service related trauma...witnessing his mother's death).  The examiner opined that the Veteran displayed no significant residual organic impairment of cognitive functioning; but he did exhibit emotional/psychiatric symptomatology.

The Board's reading of the VA examination report is that there is no diagnosis of a current separate disability manifested by memory loss.  It is clear that the Veteran did suffer a head injury during service which resulted in some loss of memory at that time.  However, the service treatment records as well as the Veteran's own statements are to the effect that the memory loss was an acute, short-term problem associated with the head injury.  The 2009 VA examiner was unable to find any current memory loss attributable to the 1981 head injury.  The preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for short term memory loss to include as due to a head injury, must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The Board acknowledges that the 2009 report did reference some symptoms which may be attributable to psychiatric/emotional problems.  To the extent that any of these may be attributable to the PTSD issue on appeal, such symptoms would be considered in assigning a rating for PTSD should service connection be established for PTSD.  

Tinnitus

As already noted, the fact of an inservice head injury is not at issue as service treatment records clearly show treatment for the injury.  The Veteran claims that he has tinnitus and the April 2009 VA examination is medical evidence of such current disability.  The question is whether the tinnitus is related to service.  At the August 2010 Board hearing, the Veteran testified that he has had a high-pitch noise in his ears ever since the inservice injury.  The Board notes that the Veteran never complained of tinnitus during service, but finds is reasonable to believe that a head injury could cause tinnitus.  The April 2009 examiner noted the inservice injury and history furnished by the Veteran that he had the onset of tinnitus after the inservice injury.  Under the circumstances, there is at least a reasonable doubt that the Veteran's tinnitus is causally related to service.  Accordingly, service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to service connection for separate disability manifested by short term memory is not warranted.  To this extent, the appeal is denied.  

Entitlement to service connection for tinnitus is warranted.  To this extent, the appeal is granted. 


REMAND

PTSD

The Veteran named a couple stressors to which his PTSD could be attributed.  First, he testified that he was routinely harassed by fellow servicemembers who disliked him.  He testified to a number of altercations or fights which he stated that he never started, but that he would defend himself.  The Board notes that a March 1981 treatment report documenting the Veteran's head injury states that the Veteran had been in a "tussle with another sailor."  A February 1981 treatment report states that "wrestling with friends" when he was thrown to the deck and jumped upon by numerous people.  A September 1981 treatment report states that he sustained a trauma to the fourth digit of his right hand caused from "skylarking."  The Veteran testified that "skylarking" is a term used to describe horseplay, and that he "was always the victim of horseplay, if you want to call it that."  

Second, the Veteran testified that he witnessed a helicopter (the Chinook) crash onto the deck of his ship (the U.S.S. Fairfax County).  He testified that he was on Operation Extended Arm at the time, in the North Atlantic, and that it occurred in the late summer or early fall.  When the helicopter crashed, it threw a rotor blade, which chopped people up and threw them into the ocean.  

The Veteran's wife testified that the Veteran got the dates wrong, and that instead of being late summer/early fall, it actually occurred sometime between January and March 1981.  The service personnel records confirm that the Veteran was stationed aboard the U.S.S. Fairfax County beginning in January 1981.  

The Veteran has provided the location of the stressor (U.S.S. Fairfax County) the specific mission during which it occurred (Operation Extended Arm), the location of the mission (North Atlantic), and the year that it occurred (1981).  The Board finds that there is sufficient information with which to attempt verification.  The RO should send the personnel records to U.S. Army and Joint Services Records Research Center (JSRCC) and any other appropriate locations, in order to verify whether the alleged stressor occurred.

The Board notes here that 38 C.F.R. § 3.304(f) has been amended.  The result is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  However, there is nothing in the record to suggest that the Veteran's service involved circumstances which would reasonably give rise to a fear of hostile military or terrorist action.  Accordingly, the amendment to this regulation does not appear to be applicable to the present case. 

Hypertension

The Board notes that the VA did not provide the Veteran with a VA examination for the purposes of determining the etiology of his hypertension.  Although service treatment records do not show a diagnosis of hypertension during service, there are several somewhat elevated blood pressure readings which arguably give rise to the need for an etiology opinion under McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should forward the Veteran's service personnel records to JSRCC and any other appropriate destination for the purpose of searching the unit records of the U.S.S. Fairfax County to ascertain whether there was a helicopter crash in 1981.  

2.  Regardless of whether an additional claimed stressor is corroborated, the Veteran should be scheduled for a VA psychiatric examination.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any indicated special tests, including psychological testing for PTSD, should be conducted.  The examiner should clearly report all current psychiatric disorders which are diagnosed on examination.  The examiner should also be advised whether or not the claimed helicopter crash incident has been corroborated.  

     a)  If a diagnosis of PTSD is made, the examiner should indicate whether the PTSD is related to either 

     (1)  the claimed helicopter crash incident if it has been corroborated; or 

     (2)  any of the altercations referenced in service treatment records; or

     (3)  the documented head injury during service.    

     b)  As to any diagnosed psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of disability) that such disorder was manifested during service or is otherwise causally related to service or any incident of service.

A rationale should be furnished for all opinions rendered.  

3.  The Veteran should also be scheduled for a VA hypertension examination.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  

After examining the Veteran and reviewing the claims file, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that hypertension was manifested during the Veteran's active duty service.

A rationale should be furnished for all opinions rendered. 

4.  After completion of the above, the RO should review the expanded record and determine if service connection is warranted for PTSD and hypertension.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.           

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


